Citation Nr: 0032797	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  00-02714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The veteran had active duty from July 1965 to September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, in which the RO denied claims of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD), and residuals of a head injury.  

The veteran's claim for PTSD is the subject of the REMAND 
portion of this decision.


FINDINGS OF FACT

1.  In an October 1988 decision, the Board denied entitlement 
to service connection for residuals of a head injury. 

2.  The evidence received since the Board's October 1988 
decision, which denied service connection for residuals of a 
head injury, and which was not previously of record and is 
not cumulative of other evidence of record, bears directly 
and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The Board's October 1988 decision, which denied 
entitlement to service connection for residuals of a head 
injury, was final.  38 U.S.C.A. § 7104(b) (West 1991).

2.  New and material evidence has been received since the 
Board's October 1988 decision denying the appellant's claim 
for residuals of a head injury, and the claim for residuals 
of a head injury is reopened.  38 U.S.C.A. § 5108 (West 
1999); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he has residuals of a head injury as 
a result of being struck in the head by a cylinder after part 
of a trailer's braking system exploded.  He has submitted 
technical details and other evidence that this cylinder was 
under a great deal of pressure when it exploded, essentially 
in support of his argument that his injuries were more severe 
than are reflected in his service medical records.  

The Board initially notes that in January 1988, the RO denied 
a claim for residuals of a head injury.  The veteran 
appealed, and in October 1988 the Board denied the claim.  
The Board's decision was final.  See 38 U.S.C.A. § 7104(b).  
However, applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened upon presentation of new and material evidence.  38 
U.S.C.A. § 5108 (West 1991).  

In this case, a review of the veteran's claim, received in 
July 1999, shows that in addition to filing a claim for PTSD, 
he stated, "I request to reopen my claim for a head injury I 
received while in active duty U.S. Air Force."  In September 
1999, the RO sent the veteran a letter informing him service 
connection for this disability had previously been denied by 
the Board, and that he must submit additional evidence in 
support of his claim.  The veteran subsequently submitted 
additional evidence pertaining to residuals of a head injury, 
and in a decision dated October 1, 1999 the RO denied the 
claim.  A few days later additional evidence was received, 
and the RO again denied the claim in a decision dated October 
7, 1999.  This decision was appealed by the veteran.  

The Board notes that the only issue listed by the RO in its 
October 7, 1999 decision was "service connection for post-
traumatic stress disorder" (as well as the November 1999 
Statement of the Case and the February 2000 Supplemental 
Statement of the Case).  However, it is clear that the 
veteran's July 1999 claim included a claim for residuals of a 
head injury, that the RO reviewed the evidence pertaining to 
this disability, and that the RO denied a claim for residuals 
of a head injury as a part of its October 7, 1999 decision.  

A review of the RO's October 7, 1999 decision, and the 
November 1999 Statement of the Case, shows that no mention 
was made of 38 C.F.R. § 3.156, and it appears that the RO 
denied the claim on the merits.  However, despite the RO's 
denial of this claim on the merits, the Board must consider 
the threshold question of whether new and material evidence 
has been submitted to reopen the claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

For the reasons provided below, the Board finds that the 
veteran's claim of service connection for residuals of a head 
injury must be reopened. 

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

Therefore, in this case, the Board must determine if new and 
material evidence has been submitted since the Board's 
October 1988 decision.  See 38 U.S.C.A. § 5108.  When 
determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The evidence of record at the time of the Board's October 
1988 decision included service medical records which showed 
that in February 1967, the veteran was treated for a 
laceration of the scalp after an air brake cylinder fell on 
his head.  The wound was cleaned with pHisoHex and sutured.  
There was no indication of a loss of consciousness.  A series 
of skull X-rays showed no significant abnormality.  The 
sutures were checked several days later, and removed about 
eleven days after the accident, at which time the veteran 
complained of a headache.  The remainder of the service 
medical records are silent as to complaints, treatment or a 
diagnosis involving residuals of a head injury.  The 
veteran's separation examination report, dated in August 
1968, shows that his head, and his psychiatric and 
neurological systems, were clinically evaluated as normal.  
There was no mention of residuals of a head injury, and a 
review of the accompanying report of medical history shows 
that the veteran denied having "nervous trouble of any 
sort," "frequent trouble sleeping," "frequent or 
terrifying nightmares," "depression or excessive worry," 
and "loss of memory or amnesia."  He did not self-report 
any relevant symptoms.

The only relevant post-service medical evidence was a report 
from Charles E. Herlihy, M.D., dated in December 1987.  This 
report showed that Dr. Herlihy had treated the veteran since 
1983.  Dr. Herlihy noted that the veteran had a dysthymic 
disorder and an explosive personality disorder.  He stated 
that the veteran may be suffering from an organic personality 
syndrome secondary to an inservice head injury.  

A lay statement from a fellow airman, dated in May 1988, 
showed that he stated that the veteran had been hit in the 
head with a spring while working on a trailer, causing him to 
be disoriented.  

Based on this evidence, the Board essentially determined that 
the evidence did not warrant the conclusion that there was a 
nexus between the veteran's service and any current 
disability, and the Board concluded that the veteran did not 
have residuals of a head injury due to his service.  Evidence 
received since the Board's October 1988 decision includes 
reports from Dr. Herlihy, dated in 1983 and 1999, a report 
from Southland Hospital, dated in June 1983, reports from two 
other private physicians, both dated in 1983, as well as a 
September 999 VA PTSD examination report.  

In general, this evidence shows treatment for psychiatric 
symptoms.  The diagnoses include major depression and 
generalized anxiety disorder.  Of particular note, a report 
from Dr. Herlihy, dated in July 1999, shows that Dr. Herlihy 
states: 

My opinion remains the same at the 
present time, given [the veteran's] 
persistent irritability, lability of mood 
and intermittent sleep disturbance that 
he likely has Post Traumatic Brain Injury 
from trauma.  I understand that he had 
considerable trauma to the brain with a 
normal exam post injury.  Apparently this 
is under review and I wanted to update 
you on my opinion.  

In addition, a September 1999 VA PTSD examination shows that 
the Axis I diagnoses were mood disorder due to head injury 
with depressive features, and PTSD.  The Axis II diagnosis 
was "explosive, authoritative and narcissistic personality 
traits."  

Generally, for a successful claim, at a minimum a claimant 
must present: (1) competent evidence of a current disability; 
(2) proof as to incurrence or aggravation of a disease or 
injury in service; and (3) competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995).

As previously stated, in October 1988, the Board denied the 
claim, essentially for lack of nexus between residuals of a 
head injury and the veteran's service.  The submitted 
evidence includes a July 1999 report from Dr. Herlihy, and a 
September 1999 VA PTSD examination report.  This evidence was 
not of record at the time of the RO 's January 1991 decision, 
and is "new" within the meaning of 38 C.F.R. § 3.156.  Dr. 
Herlihy's July 1999 report shows that he states that the 
veteran has a post traumatic brain injury from trauma during 
service, and it is accompanied by a brief rationale.  The 
September 1999 VA PTSD examination report links a mood 
disorder to a head injury during service.  The Board finds 
that this evidence pertains to the evidentiary defect which 
was the basis for the Board's October 1988 decision, and that 
it therefore bears directly and substantially upon the issue 
at hand.  The Board thus concludes that this evidence is 
probative of the issue at hand, and is material.  See e.g., 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
claim is therefore reopened.  

ORDER

Having submitted new and material evidence, the claim of 
entitlement to service connection for residuals of a head 
injury is reopened; the appeal is granted to this extent only 
and is subject to the following development.  


REMAND

A review of the September 1999 VA PTSD examination report 
shows that the veteran reported that he was receiving 
disability benefits from the Social Security Administration 
(SSA).  See also, veteran's letter of October 1999.  However, 
the SSA's records are not currently contained in the claims 
file.  On remand, the RO should attempt to obtain the SSA's 
records.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Furthermore, a review of Dr. Herlihy's June 1983 report shows 
that he reported that the veteran had been receiving 
psychiatric treatment from a physician identified as "Dr. 
Max McGlaughlin."  However, Dr. McGlaughlin's records are 
not currently associated with the claims file.  On remand, an 
attempt should be made to obtain these records.  

With regard to the claim for PTSD, the Board initially notes 
that the medical evidence shows that the veteran apparently 
experienced a number of stressors after service, during his 
approximately 14 years as a police officer.  Specifically, 
the medical histories indicate that he was involved in six 
shootings, which involved two deaths.  In addition, records 
from Dr. Herlihy, dated in June 1983 and July 1999, note 
psychiatric symptoms which "were markedly exacerbated by a 
house fire he was involved in while on the job in April of 
this year," and a history of physical abuse as a child, 
respectively.  However, none of the medical reports currently 
of record which diagnose PTSD address these stressors.  On 
remand, the examining psychiatrist or psychologist should 
comment on the presence or absence of other (i.e., pre- or 
post-service) traumatic events and their relevance to the 
current symptoms.  See MANUAL M21-1, Part VI, 11.38(e) 
(Change 65, Oct. 28, 1998).

With regard to both claims, the Board notes that the veteran 
was separated from service in 1968, and that the earliest 
post-service medical evidence of psychiatric treatment is 
dated in June 1983.  In this case, none of the medical 
opinions currently of record contain a rationale which 
addresses this (approximately) 15 year period.  In this 
regard, the claims file contains several medical histories 
which indicate that the veteran's 
psychiatric/neuropsychiatric symptoms began well after 
separation from service.  See e.g., Dr. Herlihy's reports of 
June and July of 1983 (noting psychiatric/neuropsychiatric 
symptoms of "several years" and "7 to 10" years, 
respectively), reports from John T. Renick, M.D., and Claude 
L. Brown, M.D., dated in August 1983 (both noting that the 
veteran's psychiatric symptoms had begun about two years 
before).  On remand, Dr. Herlihy should be asked to 
supplement his opinion.  In addition, the veteran should be 
afforded VA psychiatric and neuropsychiatric examinations in 
which the examiners offer an opinion as to the veteran's 
current diagnosis, and whether any diagnosed disorder is 
related to the veteran's February 1967 head injury.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.303(a); Talley v. Brown, 6 Vet. App. 72, 
74 (1993).  This duty includes conducting a thorough and 
contemporaneous medical examination of the veteran.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Furthermore, 
when the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  In this case, given the complex history and nature 
of the veteran's claims, the Board is convinced that a remand 
is required to afford the veteran comprehensive psychiatric 
and neuropsychiatric examinations in order to determine the 
nature and etiology of any and all psychiatric and 
neuropsychiatric conditions.  Accordingly, it is the Board's 
judgment that a remand is required in order to obtain an 
opinion as to whether the veteran has a psychiatric or 
neuropsychiatric condition that is related to his service.  

Accordingly, this case is REMANDED for the following action: 

1.  The RO should contact the veteran to 
ascertain if there are any additional 
treatment reports, VA or otherwise, 
relating to evaluation or treatment for 
an psychiatric or neuropsychiatric 
disorder, to include treatment from Dr. 
Max McGlaughlin.  Any medical records 
that are obtained and that are not 
already on file should be associated with 
the claims folder.  38 C.F.R. § 3.159 
(2000).  

2.  The RO should request that the 
veteran provide the date upon which he 
began receiving benefits from the Social 
Security Administration.  After obtaining 
any necessary authorizations, an attempt 
should be made to obtain these records 
and to associate them with the claims 
file.

3.  The RO should contact Dr. Herlihy and 
request that he supplement his opinion 
that the veteran has an organic 
personality disorder secondary to head 
trauma during service.  Dr. Herlihy 
should be advised that the veteran's 
current diagnosis, and any other 
supporting rationale for his conclusion 
that the veteran has an organic 
personality disorder secondary to head 
trauma during service, may be of 
particular assistance to the Board, to 
include comment on the current extent of 
any organic brain damage, and the 
likelihood of an ongoing or long term 
deterioration.

4.  The RO should schedule the veteran 
for a PTSD examination to determine 
whether the veteran has PTSD under the 
criteria as set forth in DSM-IV, and, if 
the veteran has PTSD, whether it is 
related to his February 1967 head injury.  
The RO must provide the examiner with a 
summary of the verified stressor (i.e., 
the February 1967 head injury), and the 
examiner must be instructed that only 
this event may be considered for the 
purpose of determining whether exposure 
to an inservice stressor has resulted in 
the current psychiatric symptoms.  In 
this regard, the psychiatrist should be 
advised that the veteran has related a 
history that includes stressors which are 
not related to his service, i.e., 
involvement in six shootings and two 
killings, and a house fire, during a 14-
year career as a police officer, as well 
as physical abuse during childhood.  The 
examination report should include a 
complete rationale for all opinions 
expressed.  It is imperative that the 
claims file be reviewed by the examiner 
in connection with the examination.  The 
examiner must be a psychiatrist and that 
must be stated in the report.

5.  The veteran should be scheduled for a 
neuropsychiatric examination.  The 
examiner should review the claims file, 
including any newly associated records, 
in association with the examination.  The 
examiner should be asked to conduct all 
necessary tests and studies, and to 
address the question of whether the 
veteran currently has residuals of a head 
injury, and, if so, whether it is at 
least as likely as not that such 
residuals are due to the veteran's 
February 1967 head injury.  The examiner 
should be notified that comment on the 
current extent of any organic brain 
damage, and the likelihood of an ongoing 
or long term deterioration, may be of 
particular assistance to the Board.

6.  The veteran and representative are 
informed that they remain under a duty to 
submit evidence in support of the claims.  
If the veteran has or can obtain evidence 
that establishes that he has residuals of 
a head injury, or PTSD, that is related 
to his service, that evidence must be 
submitted by him to the RO.

7.  The RO is reminded that adequacy of a 
stressor is a medical question.  A 
decision to reject adequacy of a stressor 
must be supported by medical evidence.

8.  The RO is reminded that the 
psychiatric examination must be conducted 
by a psychiatrist.  An examination report 
that does not establish that the examiner 
is a psychiatrist shall be returned as 
inadequate. 

After completion of the foregoing development, the RO should 
review the veteran's claims and determine whether any of the 
benefits sought can be granted.  If any decision remains 
adverse to the veteran, he should be furnished a supplemental 
statement of the case setting forth a summary of the 
evidence, a citation to and discussion of all applicable laws 
and regulations, and a detailed analysis of the reasons for 
the decision.  After affording  the veteran a reasonable 
opportunity to respond, the case should be returned to the 
Board for further appellate review.

The purpose of this REMAND is to obtain additional 
development, and the Board 
does not express any opinion as to any ultimate disposition 
warranted, either favorable or unfavorable.  The appellant is 
free to submit any additional evidence and/or argument he 
desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.


		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


